Opinion issued April 18, 2013




                                         In The

                                  Court of Appeals
                                        For The

                             First District of Texas
                               ————————————
                                 NO. 01-12-01149-CV
                               ———————————
                     IN RE JAMES JOSEPH ROONEY, Relator



               Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

      Relator, James Joseph Rooney, has filed a petition for writ of mandamus in

this Court. The underlying action pending in the trial court is a suit to modify the

parent-child relationship. 1 In his mandamus petition, Rooney challenges the trial




1
      The underlying case is In re K.K.R., No. 2012-43652 (308th Dist. Ct., Harris
      Cnty., Tex.), the Honorable James Lombardino, presiding.
court’s temporary order compelling him to pay $50,000 in interim attorney’s fees

to the real party in interest, Kora Jean Leach, and her attorneys.

        We deny the petition for writ of mandamus. We vacate the temporary stay

granted on December 20, 2012 in this case. Any pending motions are dismissed as

moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                              2